Luke, J.
1. “A conspiracy may be shown by circumstantial as well as by direct evidence,” and, under the evidence in this case, a charge in substance to this effect was authorized, was not argumentative, and did not tend to minimize the weight and strength of evidence necessary to establish a conspiracy. See Weaver v. State, 135 Ga. 317 (69 S. E. 488) ; Cook v. State, 22 Ga. App. 770 (9-a) (97 S. E. 264). This disposes of *202the 1st special ground of the motion for a new trial.
Decided October 7, 1931.
H. A. Allen, J. C. Miner, for plaintiff in error.
John A. Boykin, solicitor-general, J. W. LeCraw, E. A. Stephens, contra.
2. (a) “Human intent can only be ascertained by acts and conduct; and the law presumes that every act which is in itself unlawful, was criminally intended, until the contrary is made to appear.” Lawrence v. State, 68 Ga. 289 (1-a). “Every person is presumed to intend the natural and necessary consequences of his acts.” Freeman v. State, 70 Ga. 736 (2-6). “Intention will be manifested by the circumstances connected with the perpetration of the offense, and the sound mind and discretion of the person accused.” Penal Code, § 32.
(6) The court’s charge on the question of intent did not “minimize” the evidence necessary to establish the fact of intent, nor “limit and restrict” the jury in their deliberations thereon. The defendant’s own statement authorized the jury to conclude that he intended malice towards the yietim of the crime alleged. There is no merit in the 2d and 3d special grounds of the motion for a new trial.
3. The evidence (authorized the verdict, no reversible error of law is shown, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.